Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered September 19, 1988, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal as part of his plea agreement. As we find that this waiver was made freely, knowingly, and voluntarily, the defendant’s appeal must be dismissed (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Kunzeman, Sullivan and Ritter, JJ., concur.